Exhibit 10.2
image01.jpg [image01.jpg]image11.jpg [image11.jpg] 


July 1, 2020


Matthew Cicchinelli
c/o PAR Government Systems Corporation
421 Ridge Street
Rome, New York 13440
        Re: Employment Letter: Service as President (the “Letter”)
Dear Matt:
        We are pleased to present you with revised terms of employment in
connection with the continuation of your service as President of PAR Government
Systems Corporation (the “Company”). You will continue to report to the Chief
Executive Officer and President of PAR Technology Corporation (“PAR
Technology”).
As the President of the Company, you will continue to perform those duties and
shall have such authority, duties, and responsibilities customarily consistent
with, and incident to, the office of President, and you shall perform such
additional duties and shall have such additional authority and responsibilities
as the Chief Executive Officer and President of PAR Technology (collectively and
individually, the “CEO”) may prescribe. Your principal office will be located in
Rome, New York, provided that you understand and agree that you will be required
to travel to properly fulfill your employment duties and responsibilities.



--------------------------------------------------------------------------------



        You will devote all of your business time, energy, business judgment,
knowledge and skill and your best efforts to the performance of your duties with
the Company, provided that the foregoing shall not prevent you from (a) with the
prior documented approval of the CEO, serving on the boards of directors (and
board committees) of non-profit organizations and other for profit companies,
(b) participating in charitable, civic, educational, professional, community or
industry affairs, and (c) managing your passive personal investments, so long
as, in the reasonable discretion and good faith of the CEO, the activities
described in clauses (a) – (c), individually or in the aggregate, do not
interfere or conflict with your duties and responsibilities to the Company or
create a potential business or fiduciary conflict.
        The terms of this Letter also include the Non-Disclosure;
Non-Competition; Non-Solicitation Agreement attached hereto as Exhibit A (the
“NDA”), which forms a part of this Letter.
        1. Base Salary. Your annual base salary will be $259,350.00, less
applicable tax withholding and deductions as required or permitted by law,
payable in accordance with the Company’s regular payroll. Your base salary shall
be subject to review by the Board of Directors of PAR Technology (or Committee
thereof, the “Board”) upon the recommendation of the CEO from time to time, but
no less than annually, and may be adjusted from time to time in the Board’s sole
discretion but shall not in any year be reduced below your then annual base
salary.
        2. Short Term Incentive. For each fiscal year that you continue to as
President of the Company you will participate in PAR Technology’s annual
short-term incentive plan as in effect from time to time for executive officers
(“STI”). Under the STI plan, you will have the opportunity to earn, on an annual
basis, a cash bonus subject to the achievement of performance goals for the
applicable year, as established by the Board. For the fiscal year ending
December 31, 2020 (the “FY 2020”), your STI bonus target shall be 55% of your
base salary earned in FY 2020 (“2020 STI bonus target”) and your STI bonus
payout will be 50%, 100% and 160% of your 2020 STI bonus target, subject to the
achievement of performance goals set forth in PAR Technology’s 2020 annual
operating plan. Annual STI bonus targets and associated payouts for subsequent
fiscal years are subject to approval and adjustment by the Board. Any annual STI
bonus earned for a completed fiscal year will be paid in the immediately
following fiscal year at the same time that annual STI bonuses are paid to other
executive officers of the Company, subject to your continued employment with the
Company through the date of payment. Any STI bonus payments paid to you shall be
less applicable tax withholding and deductions as required or permitted by law.
All STI bonus payments, if any, are subject to the Board’s certification as to
the satisfaction of the performance goals for the applicable year.
        3. Long-Term Incentive. You will participate in PAR Technology’s
long-term incentive plan as in effect from time to time for executive officers
(“LTI”) during FY 2020 and in subsequent fiscal years while you continue to
serve as President of the Company. Your 2020 LTI Award target is $75,000.00,
subject to the achievement of Company and individual performance targets as
certified by the Board of Directors (or Committee thereof). Your LTI Award will
be made to you pursuant to the Amended and Restated PAR Technology Corporation
2015 Equity Incentive Plan, as the same may be
2



--------------------------------------------------------------------------------



amended or restated from time to time, or its successor (the "Plan") and subject
to the terms and conditions of PAR Technology’s standard forms of LTI award
agreements then in effect.
        4. Employee Benefits. Subject to satisfaction of any applicable
eligibility requirements, you will continue to be eligible to participate in any
employee benefit plan that the Company has adopted or may adopt, maintain, or
contribute to for the benefit of its employees, or that PAR Technology has
adopted or may adopt, maintain, or contribute to for the benefit of its and its
subsidiaries’ executive officers, which includes health insurance, LTD/ADD/life
insurance, and 401(k). You will earn one week of paid vacation for each three
months of employment that you complete (for a total of four weeks for each
twelve months of completed employment) and you will also receive seven (7) days
of personal time off for each twelve months of completed employment. You will be
reimbursed for reasonable expenses incurred by you in the course of performing
your duties and responsibilities as President in accordance with the Company’s
business expense reimbursement policy. The Company reserves the right to amend,
modify or terminate any of its benefit plans, policies, or programs at any time
and for any reason.
5. Termination.
(a) Termination Without Cause & Termination for Good Reason. In the event (i)
your employment is terminated by the Company other than on account of (x) “for
Cause” (as herein defined), (y) your inability to substantially perform your
duties on account of a physical or mental injury, illness or impairment, or (z)
a breach by you of the terms of this Letter or NDA, or (ii) you terminate your
employment for “Good Reason” (as herein defined), subject to the Company’s right
to cure (described below) and its failure to cure; then, subject to satisfaction
of the requirements of Section 6, in addition to payment of your Accrued
Benefits (as herein defined):
(A) the Company will pay you any STI bonus earned but unpaid with respect to a
fiscal year ended (“Completed STI Payment”), payable as provided in Section 2
(without regard to any continued employment requirement);
(B) the Company will pay you any employee benefit incentive (“EBI”) earned under
the Company’s annual EBI program, but unpaid with respect to a fiscal year ended
(“Completed EBI Payment”), payable at the same time that annual EBI bonuses are
paid to other employees of the Company (without regard to any continued
employment requirement); and
(C) the Company will pay you a series of semi-monthly severance payments for 6
months, each in an amount equal to one-twenty fourth (1/24th) of your annual
base salary in effect on the date of your termination, to be paid in accordance
with the Company’s normal payroll practices.
(b) Termination Without Cause & Termination for Good Reason During a Change of
Control Protection Period. In the event both (i) (A) your employment is
terminated by the Company other than on account of (x) for Cause, (y) your
inability to substantially perform your duties on account of a physical or
mental injury, illness or impairment, or (z) a breach by you of the terms of
this Letter or NDA, or (B) you terminate your employment for Good Reason,
subject to the Company’s right to cure (described below) and its failure to cure
and (ii) such termination occurs during a Change of Control
3



--------------------------------------------------------------------------------



Protection Period (as herein defined); then, subject to satisfaction of the
requirements of Section 6, in addition to payment of your Accrued Benefits:
(A) the Company will pay you the Completed STI Payment, payable as provided in
Section 2 (without regard to any continued employment requirement);
(B) the Company will pay you the pro-rated portion of the annual STI bonus that
you would have earned for the fiscal year in which your employment was
terminated (if you had remained employed for the entire year), based on the
number of days in such year that had elapsed as of the termination date of your
employment, which shall be payable as provided in Section 2 (without regard to
any continued employment requirement);
(C) the Company will pay you the Completed EBI Payment, payable at the same time
that annual EBI bonuses are paid to other employees of the Company (without
regard to any continued employment requirement);
(D) any unvested shares of restricted stock granted to you on May 10, 2019
pursuant to a grant notice and restricted stock agreement dated on even date
therewith, shall vest; and
(E) the Company will pay you a series of semi-monthly severance payments for 9
months, each in an amount equal to one-twenty fourth (1/24th) of your annual
base salary in effect on the date of your termination, to be paid in accordance
with the Company’s normal payroll practices.
(c) For purposes of this Letter:
        (i) Accrued Benefits. In the event of the termination of your employment
for any reason, you will be entitled to the following payments: (A) any base
salary accrued but unpaid through the date of termination; (B) any accrued but
unused vacation time through the date of termination; (C) any unpaid business
expenses incurred by you in the course of conducting the Company’s business and
in accordance with the Company’s business expense reimbursement policy; and (D)
any nonforfeitable benefits payable to you under the terms of any welfare
benefit plans or retirement benefit plans maintained by the Company or PAR
Technology for its subsidiary employees, whether or not subject to ERISA,
payable in accordance with the terms of the applicable plan (collectively,
“Accrued Benefits”).
(ii) Change of Control. For purposes of this Letter, “Change of Control” shall
mean (A) the sale or other disposition of all or substantially all of the
Company’s assets to one or more independent third parties; (B) the sale of more
than 50% of the then outstanding common stock of the Company to one or more
independent third parties, or (C) the merger or consolidation of the Company in
a transaction or transactions in which one or more independent third parties
following such transaction(s) own(s) more than 50% of the then outstanding
voting securities of the surviving company. For purposes of this definition,
“independent third parties” shall mean any person, entity or group (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934) who, immediately
prior to or following the contemplated transaction(s), is not directly or
indirectly owned or otherwise controlled by PAR Technology or any of its
affiliates; and “control” shall mean with respect to any person or entity, the
power to direct the management and policies of such person or entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
4



--------------------------------------------------------------------------------



        (iii) Change of Control Protection Period. For purposes of this Letter,
“Change of Control Protection Period” shall mean the period beginning the third
month immediately before and ending the 13th month immediately following the
effective date of a Change of Control.
(iv) For Cause. Your employment shall terminate immediately upon written notice
by the Company to you of a termination for Cause. “Cause” shall mean: (A) your
willful refusal or material failure to perform your job duties and
responsibilities (other than by reason of your serious physical or mental
illness, injury, or medical condition); (B) your willful refusal or failure to
comply in any material respect with (1) PAR Technology’s policies and the
Company’s policies; or (2) lawful directives of the CEO or Board; (C) your
material breach of any contract or agreement between you and PAR Technology or
you and the Company (including but not limited to this Letter and any incentive
equity or restrictive covenants agreement(s) (or similar agreement between you
and PAR Technology or you and the Company, including the NDA); (D) your material
breach of any statutory duty, fiduciary duty or any other obligation that you
owe to the Company; (E) your commission of an act of fraud, theft, embezzlement,
or other unlawful act against the Company or involving its property or assets
(including, without limitation, its products); (F) your violation of Federal or
state securities laws; (G) your engaging in unprofessional, unethical or other
acts that materially discredit the Company or are materially detrimental to the
reputation, character or good standing of the Company, its property or assets
(including, without limitation, its products); and (H) your indictment or
conviction or plea of nolo contendere or guilty plea with respect to any felony
or crime of moral turpitude. In the event the CEO or the Board determines to
terminate your employment for Cause, you shall be given written notice of such
determination and a period of 30 days following your receipt of such notice to
cure such "for Cause" event to the reasonable satisfaction of the CEO or the
Board. Notwithstanding anything to the contrary contained herein, your right to
cure shall not apply if there are habitual breaches by you or if the CEO or the
Board determines, in the CEO’s or the Board’s reasonable discretion, that the
"for Cause" event is not susceptible to cure.
(v) Good Reason. You may terminate your employment for “Good Reason” upon not
less than 30 days' prior written notice by you to the Company. “Good Reason”
shall mean any of the following circumstances to which you have not consented,
which are not substantially cured by the Company within 30 days following
written notification from you to the Company as required below: (A) the required
relocation of your primary work location outside of the Central New York Region;
(B) the diminution (other than temporarily while physically or mentally
incapacitated or as required by applicable law) in your title, duties,
authorities or responsibilities, excluding immaterial diminutions not taken in
bad faith; or (C) the Company's breach of its material obligations to you under
this Letter. You will provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 30 days after
you first know, or with the exercise of reasonable diligence would have known,
of the occurrence of such circumstances, and must actually terminate your
employment within 30 days following the expiration of the Company's cure period
as set forth above if the Company has failed to substantially cure the alleged
breach. Otherwise, any claim of such circumstances as "Good Reason" shall be
deemed irrevocably waived by you.
5



--------------------------------------------------------------------------------



6. Conditions of Payment. The Company’s payment or provision of benefits beyond
Accrued Benefits is subject to your continued compliance of the terms of your
NDA and any additional post-employment covenants set forth in this Letter and/or
in the Release (as herein defined) and your delivery to the Company of a fully
executed and effective release of claims in favor of the Company, in a form
satisfactory to the Company ("Release”); the Release will be deemed “effective”
when it is no longer subject to revocation by you, if applicable. To the extent
that any amounts payable under Section 5 constitute "non-qualified deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), any such payment scheduled to occur during the first 6
months following such termination shall not be paid until the expiration of 6
months following such termination and shall include payment of any amount that
was otherwise scheduled to be paid prior thereto.
        7. Additional Provisions.
Notwithstanding anything to the contrary contained in the Plan, to the extent
that, upon a Change of Control (as defined in the Plan), any of the payments and
benefits provided for under the Plan or any other agreement or arrangement
between the Company and you (collectively, the “Payments”) would constitute a
“parachute payment” within the meaning of Section 280G of the Code (a “Parachute
Payment”), as determined by an independent accountant or tax advisor
(“Independent Tax Advisor”) selected by the Company, then, if and solely to the
extent that reducing the benefits payable hereunder would result in you
receiving a greater amount, on an after-tax basis, taking into account any
excise taxes payable under Section 4999 of the Code and all applicable income,
employment and other taxes payable on such amounts, the amounts payable
hereunder shall be reduced or eliminated, as the case may be, so that the total
amount of Parachute Payments received by you do not exceed the amount that would
result in no portion of the Payments being treated as an excess parachute
payment pursuant to Section 280G of the Code. Any reduction in the amount of
compensation or benefits effected pursuant to this paragraph shall first come,
in order and, in each case, solely to the extent necessary, from any cash
severance benefits payable to you, then from any other payments which are
treated in their entirety as Parachute Payments and then from any other
Parachute Payments payable to you, as determined by the Independent Tax Advisor.
        You acknowledge that certain matters in which you are or will be
involved during your employment may necessitate your cooperation in the future.
Accordingly, following the termination of your employment for any reason, to the
extent reasonably requested by the CEO or the Board, you agree that you shall
cooperate with the Company in connection with matters arising out of your
employment with the Company; provided that the Company shall make reasonable
efforts to minimize disruption of your other activities. The Company shall
reimburse you for reasonable expenses incurred in connection with such
cooperation.
        This Letter does not represent any guarantee of employment for any
period, subject to the terms of this Letter, the Company may terminate your
employment at any time, with or without notice, for any reason or no reason.
6



--------------------------------------------------------------------------------



        This Letter and those documents expressly referred to herein (including
the NDA) embody the complete agreement and understanding between you and the
Company with respect to the subject matter herein and supersede and preempt any
prior understandings, agreements (including your employment letter dated
December 10, 2015 (the “December 2015 Letter”), or representations by and
between you and the Company, written or oral, which may have related to the
subject matter hereof in any way.
This Letter shall be binding upon and inure to the benefit of and be enforceable
by the Company’s successors and assigns and, except as expressly provided in
this Letter, no term or provision of this Letter is intended to be, or shall be,
for the benefit of any person other than the Company and you. PAR Technology
Corporation, the parent to the Company, is expressly a third-party beneficiary
of this Letter. The provisions of this Letter shall be deemed severable. The
invalidity or unenforceability of any provision of this Letter in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Letter in such jurisdiction or the validity, legality or
enforceability of any provision of this Letter in any other jurisdiction, it
being intended that all rights and obligations of the Company and you hereunder
shall be enforceable to the fullest extent permitted by applicable law. For
purposes of this Letter, the words “include,” “includes” and “including” shall
be deemed to be followed by the words “without limitation”.
        The validity, interpretation, construction and performance of this
Letter, and all acts and transactions pursuant hereto and the rights and
obligations of you and the Company hereunder shall be governed, construed, and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.
        If you agree with the terms and conditions of this Letter, please
evidence your agreement by signing and dating the enclosed copy of this Letter
in the space indicated and return it to me. The Effective Date of this Letter
shall be the date of your countersignature on this Letter, which shall be
accompanied by your duly executed NDA.
























[Remainder of this Page Intentionally Left Blank,
Signature Page Immediately Follows]
7



--------------------------------------------------------------------------------



Feel free to contact me if you have questions or if you need any additional
information.


              Sincerely,
 
              By: /s/ Bryan A. Menar
              Name: Bryan A. Menar
              Title: Treasurer


Accepted and Agreed to:




/s/ Mathew Ciccinelli
Matthew Cicchinelli


Dated: July 6, 2020










8

